                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

WHOLE WOMAN'S HEALTH ALLIANCE, )
ALL-OPTIONS, INC.,                              )
JEFFREY GLAZER M.D.,                            )
                                                )
                            Plaintiffs,         )
                                                )
                         v.                     )   No. 1:18-cv-01904-SEB-MJD
                                                )
CURTIS T. HILL, JR. Attorney General of the )
State of Indiana, in his official capacity,     )
KRISTINA BOX Commissioner of the Indiana )
State Department of Health, in her official     )
capacity,                                       )
JOHN STROBEL M.D., President of the             )
Indiana Medical Licensing Board of Indiana, )
in his official capacity,                       )
KENNETH P. COTTER St. Joseph County             )
Prosecutor, in his official capacity and as     )
representative of a class of all Indiana        )
prosecuting attorneys with authority to         )
prosecute felony and misdemeanor offenses,      )
                                                )
                            Defendants.         )
                                                )
                                                )
INDIANA DEPARTMENT OF                           )
CORRECTION,
Marion Superior Court,                          )
                                                )
                            Interested Parties. )

     ORDER OVERRULING NON-PARTY’S OBJECTION TO MAGISTRATE
               JUDGE’S ORDER ON MOTION TO QUASH

       This matter comes before the Court on Non-Party Marion Superior Court’s

 (“MCS”) Objection to the Magistrate Judge’s November 18, 2019 Order denying the

 Non-Party’s Motion to Quash [Dkt. 229]. MCS argues that the Magistrate Judge’s denial
                                             1
of its motion is clearly erroneous and contrary to law pursuant to Indiana Code § 16-34-

2-4(h). For the reasons detailed below, MCS’s Objection is OVERRULED.

                                              Background

       On November 4, 2019, MCS moved to quash two requests contained in a non-

party subpoena issued by Plaintiffs, pursuant to Federal Rule of Civil Procedure

45(d)(3)(a)(iii). 1 [Dkt. 213]. The requests sought compiled information concerning cases

in which minors sought judicial bypass of Indiana’s requirement that minors secure the

written consent of a parent or guardian before obtaining an abortion. Plaintiffs

specifically requested the following information:

       Documents sufficient to identify: (i) the number of petitions filed in Marion
       County, Indiana, under I.C. 16-34-2-4, (ii) the disposition of those petitions, (iii)
       whether the petitioner was represented by counsel, (iv) the length of time that
       elapsed between the filing of the petition and the disposition of the petition, and
       (v) the age of the petitioner.

       Documents sufficient to identify: (i) the number of petitions filed in Marion
       County, Indiana, under Indiana Code § 16-34-2-4 by minors subject to Indiana
       Code § 16-34-1-10, (ii) the disposition of those petitions, (iii) whether the
       petitioner was represented by counsel, (iv) the length of time that elapsed between
       the filing of the petition and the disposition of the petition, and (v) the age of the
       petitioner.

       Plaintiffs confirmed that they were seeking only compiled informational records

and not actual court files, which they concede are protected by Indiana Code § 16-34-2-

4(h). Plaintiffs also verified that any identifying information contained in the requested

documents should be redacted to protect the minors’ privacy. MCS indicated that it



1
  Federal Rule of Civil Procedure 45(d)(3)(a)(iii) obligates the district court to quash a subpoena
that “requires disclosure of privileged or other matter, if no exception or waiver applies.”
                                                 2
possessed a spreadsheet of compiled data responsive to Plaintiffs’ requests. 2 Nonetheless,

MCS asserted that it was prohibited from disclosing the spreadsheet pursuant to Indiana

Code § 16-34-2-4(h), which provides that “[a]ll records of the juvenile court and of the

supreme court or the court of appeals that are made as a result of [judicial bypass]

proceedings . . . are confidential.” Neither “records” nor “result of proceedings” are

defined. MCS argued that the spreadsheet contained information compiled “as a

consequence of court proceedings” conducted under Indiana Code § 16-34-2-4, and thus

the spreadsheet qualified as a confidential record prohibited from disclosure. MCS

invoked Administrate Rule 9 of the Indiana Court Rules, which provides that “compiled

information” is “information that is derived from . . . court record[s],” as further support.

       Plaintiffs disagreed with MCS’s statutory interpretation, countering that § 16-34-

2-4(h) was intended to protect the “identity and privacy of a minor seeking judicial

bypass,” not “bulk data . . . stripped of any identifying details.” Invoking Indiana Code §

31-39-1-1, which governs the confidential of nearly all juvenile records except those

covered by § 16-34-2-4(h), Plaintiffs asserted that “records . . . made as a result of

proceedings” can reasonably be read as including “chronological case summaries, index

entries, summonses, warrants, petitions, orders, motions, and decrees.” MCS rejected

Plaintiffs’ invocation of § 31-39-1-1, noting that this general statute expressly does not

apply to § 16-34-2-4(h).



2
  We note that the record indicates that MCS had the disputed spreadsheet in its possession prior
to Plaintiffs’ subpoena, and thus it does not appear that MCS would face any undue burden in
compiling the requested information (an argument MCS has not raised). [Dkt. 221, at 2].
                                                3
       On MCS’s Motion to Quash, Magistrate Judge Dinsmore observed that:

       It is not entirely clear that Ind. Code § 16-34-2-4(h) applies to the information
       sought in the Requests or, specifically, to the spreadsheet MSC has identified as
       responsive to the Requests. While in a very technical sense the spreadsheet could
       be considered a record that was “made as a result” of the court proceedings to
       which it relates, that is a somewhat tortured reading of the language of the statute.

       [Dkt. 225, at 2]. Assuming that the statute did apply, Magistrate Judge Dinsmore

held that Indiana law did not prohibit court-ordered disclosure of the spreadsheet. He

specifically relied on a provision in Indiana’s Access to Public Records Act (“APRA”),

Indiana Code § 5-14-3-4(a), which states that public records “declared confidential by

state statute” “may not be disclosed by a public agency, unless access to the records . . . is

ordered by a court under the rules of discovery.” Because Plaintiffs only sought

statistical, anonymized information, Magistrate Judge Dinsmore concluded that the

purpose of Indiana Code § 16-34-2-4(h) would not be subverted by an order compelling

MSC to produce the spreadsheet. Accordingly, he ordered production of the spreadsheet,

stricken of any identifying information. [Id. at 3].

       On December 2, 2019, MSC timely objected to Magistrate Judge Dinsmore’s

ruling. [Dkt. 229].

                                       Standard of Review

       Rule 72(a) of the Federal Rules of Civil Procedure provides, in pertinent part, that

the district court “must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” A finding is clearly erroneous when

the reviewing court is “left with the definite and firm conviction that a mistake has been

committed.” Brown v. Plata, 563 U.S. 493, 513 (2011). This is an “extremely deferential

                                              4
standard.” Elder Care Providers of Indiana, Inc. v. Home Instead, Inc., No. 1:14-CV-

01894-SEB-MJD, 2017 WL 4250107, at *2 (S.D. Ind. Sept. 26, 2017); see also Pinkston

v. Madry, 440 F.3d 879, 888 (7th Cir. 2006).

                                             Analysis

       MCS argues that Magistrate Judge Dinsmore committed clear error when he held

that APRA provides an exception to § 16-34-2-4(h), contending that APRA is “plainly

inapplicable.” According to MCS, APRA permits members of the public to inspect and

copy a public agency’s records; it is not a tool used by litigants during discovery. The

irrelevancy of APRA is evidenced by the fact that Plaintiffs never even invoked it in their

opposition to MCS’s Motion to Quash, argues MCS.

       And, in the event the APRA was properly invoked, MCS objects to Magistrate

Judge Dinsmore’s application thereof. According to MCS, the provision of APRA on

which Judge Dinsmore relied does not create an independent basis for a court to order the

discovery of otherwise protected materials. Rather, this provision permits a court to order

disclosure when the rules of discovery so allow. [Dkt. 229, at 16] (citing Bd. Of Trustees

of Pub. Employees’ Ret. Fund of Ind. v. Morley, 580 N.E. 2d 371, 374 (Ind. Ct. App.

1991). Thus, says MSC, Judge Dinsmore should have evaluated whether the spreadsheet

was discoverable pursuant to the Federal Rules of Civil Procedure in order to invoke

Indiana Code § 5-14-3-4(a)—bringing the issue full circle to the parties’ initial inquiry of

whether the spreadsheet is prohibited from disclosure pursuant to § 16-34-2-4(h).

Accordingly, MCS contends that the question persists as to whether the spreadsheet is

protected under Indiana Code § 16-34-2-4(h).

                                             5
       Upon careful review, we hold that Magistrate Judge Dinsmore’s decision to deny

MCS’s Motion to Quash was not clearly erroneous or contrary to law, regardless of

whether APRA was misapplied as MCS contests.

       In its objection to Magistrate Judge Dinsmore’s order, MCS continues its statutory

analysis of § 16-34-2-4(h). To show the heightened protection afforded to records

governed by this statute, MCS now compares § 16-34-2-4(h) with the general juvenile

records confidentiality statute, Indiana Code § 31-39-1-1. As MCS explains, the latter

statute provides several exceptions to the general rule that juvenile records are

confidential and inaccessible. For example:

       [T]he juvenile court must grant access to a person involved “in a legitimate
       research activity” if the person demonstrates, among other things, “the safeguards
       the person will take to protect the identity of the person whose records the
       researcher will review;” that “the proposed safeguards are adequate to protect the
       identity of each person whose records the researcher will review;” and there is an
       agreement between the court and researcher specifying the terms of the
       researcher’s use of the records. Ind. Code § 31-39-2-11(1)(D), -11(2), -11(4).

       [Dkt. 229, at 2]. As MCS correctly notes, there are no such exceptions to § 16-34-

2-4(a), and the general confidentiality statute expressly states that it does not apply to

judicial bypass proceedings for minors seeking abortions without parental consent. Ind.

Code. § 31-39-1-1(a)(2). We thus do not disagree with MCS’s assertions that the

confidentiality of all “records . . . made as a result of [judicial bypass] proceedings” must

be protected without exception. However, we are not persuaded that the spreadsheet

clearly falls within the term “records” as used in this statute. As Magistrate Judge

Dinsmore observed, MCS’s averment that the spreadsheet—containing only anonymized,

statistical information and completely vacant of any identifying details about the

                                              6
underlying case proceedings—qualified as a “record that was ‘made as a result’ of the

court proceedings” was “somewhat of a tortured reading of the language of the statute.”

[Dkt. 225, at 2].

       Both MCS and Plaintiffs acknowledge that the purpose of the disputed statute is to

ensure that judicial bypass proceedings are “completed with anonymity.” [Dkt. 221, at 3;

Dkt. 229, at 3-4] (quoting Bellotti v. Baird, 443 U.S. 622, 644 (1979). While the phrase

found in the disputed statutory provision (“records . . . made as a result of [judicial

bypass] court proceedings”) was left undefined, Plaintiffs’ reading of this provision to

encompass records made in the course of judicial bypass proceedings, such as the types

of records delineated in the general juvenile confidentiality statute, is consistent with the

statute’s purpose. It is true that the provisions of the general confidentiality statute do not

extend to § 16-34-2-4, but MCS’s objection shows that the sections are largely

distinguishable by the omission of exceptions in § 16-34-2-4; the statute simply does not

reflect an intent on behalf of the legislature to broaden what is deemed a record

emanating from a proceeding to include the anonymous data requested here by Plaintiffs.

This interpretation aligns with Judge Dinsmore’s conclusion:

       The anonymized information contained in the spreadsheet is not information that
       the confidentiality provision of the statute is intended to protect. Plaintiffs do not
       seek any identifying information regarding the proceedings to which the
       spreadsheet relates; rather, they seek statistical information about the proceedings
       as a whole. Permitting this information to be released to Plaintiffs will not violate
       the privacy of the participants in the proceedings and therefore does not run afoul
       of the confidentiality statute’s purpose.

       [Dkt. 225, at 2]. Disclosure of the spreadsheet would not frustrate the ability of

Indiana courts to ensure that judicial bypass proceedings are “completed with

                                               7
anonymity.” Magistrate Judge Dinsmore reasonably inferred that § 16-34-2-4(h) does not

protect documents such as the spreadsheet. Consequently, we are left without a “definite

and firm conviction” that a mistake was committed when Magistrate Judge Dinsmore

compelled discovery of the spreadsheet. 3

       Finally, we reject MCS’s request that we certify this issue to the Indiana Supreme

Court. Certification is appropriate only when a question is “outcome determinative of the

case.” State Farm Mut. Auto. Ins. Co. v. Pate, 275 F.3d 666, 672 (7th Cir. 2001). MCS

expressly concedes that the question here is not “outcome determinative of the entire

case.” But, MSC states, “it is determinative of this particular discovery dispute” and

argues that we are not precluded from certifying a question that, while “not determinative

of the entire case, is determinative of a particular dispute between the parties.” [Dkt. 237,

at 8] (citing Robertson v. Med. Assur. Co., No. 2:13-CV-107 JD, 2014 WL 2557236, at

*6 (N.D. Ind. June 5, 2014), certified question accepted, 11 N.E.3d 913 (Ind. 2014). The

case cited as support for MCS’s argument, however, is clearly distinguishable. In

Robertson, the Northern District of Indiana court certified a question that would have

disposed of an entire claim, even though another claim remained. Here, no claims would

be disposed of through certification, and MCS has cited no case where a court granted




3
  MCS also asserts that Magistrate Dinsmore’s ruling will set a dangerous precedent that permits
parties to seek so much information about a pregnant minor (such as information about her
school, her town, whether she is in foster care, and more) that her identity will become
discoverable. We are unpersuaded by this “parade of horribles,” which “bears no resemblance”
to the information requested here. The production of the spreadsheet in this case will not prevent
other courts from quashing discovery requests, such as those ones described by MCS, where a
particular request may infringe on a minor’s privacy.
                                                8
certification for a question that would impact an isolated discovery dispute. Accordingly,

we deny MCS’s request for certification of this issue to the Indiana Supreme Court.

                                    CONCLUSION

      Non-Party Marion Superior Court’s Objection to the Magistrate Judge’s Order on

Motion to Quash is OVERRULED. The request to certify the question of whether

Indiana Code § 16-34-4-2(h) protects the spreadsheet is DENIED.

                  1/22/2020
      Date:                                     _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana




                                            9
Distribution:

Amanda Lauren Allen
sLAWYERING PROJECT
aallen@lawyeringproject.org

Christopher Michael Anderson
INDIANA ATTORNEY GENERAL
christopher.anderson@atg.in.gov

David Patrick Brown
LAWYERING PROJECT
dbrown@lawyeringproject.org

Athanasia Charmani
SKADDEN ARPS SLATE MEAGHER & FLOM
thania.charmani@skadden.com

Paul M. Eckles
ATTORNEY AT LAW
paul.eckles@probonolaw.com

Benjamin C. Ellis
INDIANA ATTORNEY GENERAL
Benjamin.Ellis@atg.in.gov

Thomas M. Fisher
INDIANA ATTORNEY GENERAL
tom.fisher@atg.in.gov

James A. Heilpern
SCHAERR JAFFE LLP
jheilpern@schaerr-jaffe.com

Bradley H. Honigman
ATTORNEY AT LAW
bradley.honigman@probonolaw.com

Michelle Honor
ATTORNEY AT LAW
michelle.honor@probonolaw.com



                                  10
Kian J. Hudson
INDIANA ATTORNEY GENERAL
kian.hudson@atg.in.gov

Kathrine D. Jack
LAW OFFICE OF KATHRINE JACK
kjack@jacklawoffice.com

Erik S. Jaffe
SCHAERR JAFFE LLP
ejaffe@schaerr-jaffe.com

Mollie M. Kornreich
mollie.kornreich@probonolaw.com

Jennifer Elizabeth Lemmon
INDIANA ATTORNEY GENERAL
jennifer.lemmon@atg.in.gov

Richard G. McDermott
OFFICE OF CORPORATION COUNSEL
rmcdermo@indygov.org

Diana Lynn Moers Davis
INDIANA ATTORNEY GENERAL
diana.moers@atg.in.gov

Derek R. Molter
ICE MILLER LLP (Indianapolis)
derek.molter@icemiller.com

Julia Catherine Payne
INDIANA OFFICE OF THE ATTORNEY GENERAL
Julia.Payne@atg.in.gov

Morgan Petkovich
ATTORNEY AT LAW
Four Times Square, Fl 34
New York, NY 10036

Michael Leo Pomeranz
ATTORNEY AT LAW
michael.pomeranz@probonolaw.com

Michael M. Powell
ATTORNEY AT LAW

                                  11
michael.powell@probonolaw.com

Joshua J. Prince
SCHAERR JAFFE LLP
jprince@schaerr-jaffe.com

Juanluis Rodriguez
LAWYERING PROJECT
prodriguez@lawyeringproject.org

Robert Austin Rowlett
INDIANA ATTORNEY GENERAL
Robert.Rowlett@atg.in.gov

Gene C. Schaerr
SCHAERR JAFFE LLP
gschaerr@schaerr-jaffe.com

Stephen S. Schwartz
SCHAERR JAFFE LLP
sschwartz@schaerr-jaffe.com

Rupali Sharma
LAWYERING PROJECT
rsharma@lawyeringproject.org

Erin A. Simmons
ATTORNEY AT LAW
erin.simmons@probonolaw.com

Dipti Singh
LAWYERING PROJECT
dsingh@lawyeringproject.org

Mollie Ann Slinker
INDIANA ATTORNEY GENERAL
mollie.slinker@atg.in.gov

Kelly Suzanne Thompson
INDIANA ATTORNEY GENERAL
kelly.thompson@atg.in.gov

Stephanie Toti
LAWYERING PROJECT
stoti@lawyeringproject.org



                                  12
